ORDER
A majority of the panel has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.
The full court has been advised of the suggestion for rehearing en banc. An active judge requested a vote on whether to rehear *1016the matter en banc. The matter faded to receive a majority of the votes of the nonrecnsed active judges in favor of en banc consideration. Fed.R.App.P. 35.
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.